[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] PENDENTE LITE ORDERS
No. 101 — Motion for Alimony, Child Support, and Custody
The parties shall share joint legal custody of their five (5) children; physical custody shall be with the plaintiff. The defendant shall have reasonable, liberal, and flexible visitation to include alternate weekends from Friday at 5:00 p.m. to Sunday at 7:30 p.m. On those weekends spent with the children, the defendant shall also have visitation on Wednesday evening from 5:00 p.m. to 7:30 p.m. On those weekends not spent with the children, the defendant shall have visitation on Tuesday and Thursday evening from 5:00 p.m. to 7:30 p.m. The parties shall share time with the children on all major holidays (Thanksgiving, Christmas, and Easter) and school vacations to include summer vacations. The defendant shall have the children for this February, 2001, school vacation and may take them to Florida to visit their paternal grandparents. The defendant shall provide the children their meals and bear the cost of their entertainment when he exercises visitation rights. All costs associated with the Florida vacation shall be borne by the defendant.
The defendant shall pay the plaintiff $100,000 per year — or $8,323.33 per month — in unallocated alimony and child support pendente lite, such payments to begin in February of 2001 (the defendant having agreed to pay all household expenses previously paid by him for January of 2001 in addition to $300 weekly). From that amount, the plaintiff shall pay the mortgage and taxes on the marital home, the equity loan, the homeowners' insurance, utilities, food and supplies, clothing for herself and the children, and all costs of entertainment and activities when the children are with her. She shall also be responsible for the cost of her own life insurance and all costs relative to her automobile. She shall be responsible for the first $250 of repair costs with regard to the marital property and her car; repair costs in excess of that amount shall be shared equally by the parties so long as the defendant is provided verification of the same. The defendant shall continue to provide the family's medical insurance and he shall pay forty percent (40%) of all unreimbursed medical (to include medical, dental, optical, pharmaceutical, psychiatric, and psychological) expenses and work-related daycare costs and the plaintiff shall pay sixty percent (60%) of the same. The defendant shall continue to provide all existing insurance plains.
The plaintiff shall receive all of the rental income from the condominium owned by the parties and shall be responsible for payment of CT Page 1296 the mortgage, common charges, and utilities as well as all other costs provided for under the terms of the lease.
No. 102 — Motion for Exclusive Possession
The plaintiff and the couple's five (5) children shall have exclusive possession of the marital premises pendente lite.
B. J. SHEEDY, J.